By the COURT.
BuRKet, C. J.; Spear, Davis, Shauctc, Price and Chew, JJ., concur/
Section 2 of the act of October 22, 1902, amending Sections 5301 and 5302, Revised Statutes, provides that the act shall be held to apply after January 1, 1903, to all pending cases, and repeals those sections, and Section 3 of the act provides that it shall *357take effect and be in force from and after its passage. In view of Section 79, Revised Statutes, and the holdings of this court as to the effect of repealing sections, where the new act is invalid, it must follow that the repealed sections were applicable to and controlled until the new sections became applicable after January 1, 1903, and that as to all trials and judgments before January 2, 1903, the bill of exceptions has to be prepared and allowed under said Sections 5301 and 5302, as they stood before said amendment, and that as to all judgments rendered after January 1, 1903, .the sections as amended were and are applicable and controlling.

Motion overruled,.